Citation Nr: 0804234	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-04 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected left ear hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left ear chronic suppurative otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1957 to September 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision from the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
left ear hearing loss, and assigned a noncompensable 
evaluation.  There was disagreement with the initial rating, 
so staged ratings are for consideration.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  This issue is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

The RO in a January 2006 rating decision also granted a 10 
percent evaluation for bilateral tinnitus and a 10 percent 
evaluation for left ear chronic suppurative otitis media, 
with which the veteran filed a notice of disagreement in 
February 2006.  These increased rating claims are addressed 
in the REMAND portion of the decision below and REMANDED to 
the AOJ for the issuance of a statement of the case (SOC) 
under the holding in Manlincon v. West, 12Vet. App. 238 
(1999).  
VA will notify the appellant if further action is required on 
his part.

In December 2007, the veteran presented testimony at a video 
conference hearing before the undersigned Veterans Law Judge 
at the RO; a copy of the hearing transcript is in the record.



REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).   

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2007).

The veteran contends that his left ear hearing loss has 
worsened because of recurrent infections which have destroyed 
his hearing aid in the past.

A VA audiological examination of November 2004 indicates that 
the veteran's left ear hearing loss was not significant 
enough to grant a compensable evaluation.  VA treatment 
records of September 2005 and May 2006 show that the veteran 
had audiological testing, but the results were not in the 
claims file.  The veteran underwent private treatment and 
examination in October 2006 which indicate that his left 
eardrum was destroyed by a resistant staphylococcus aureus 
infection, which caused a dense scar to close his ear canal, 
and resulted in profound hearing loss.  VA treatment records 
of December 2006 indicate the veteran's audiometric test 
results showed significant decrease in the air-conduction 
thresholds of the left ear, but the test results were not 
reported in the claims file. 

At his December 2007 hearing, the veteran testified that he 
had had four surgeries on his left ear due to reoccurring 
infections which destroyed his hearing aid, and as a result, 
he has almost no hearing in his left ear.  He stated that 
although he has used a hearing aid in the past, it caused the 
infection to return, so he does not wear it.  

On remand, the veteran should again be scheduled for a VA 
audiological examination.  Prior to the date of the scheduled 
examination, the AOJ should obtain the missing VA records and 
the claims file shall so reflect.  

As noted above, in February 2006, the veteran filed an NOD 
with regard to the denial of claims for an increased rating 
for his service connected bilateral tinnitus and for his left 
ear chronic suppurative otitis media in the RO's January 2006
rating decision.  As such, they require the issuance of an 
SOC.  See Manlincon, supra.  Therefore, this case must be 
remanded for a separate SOC on these issues.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ should review the claims file 
for and obtain any missing records, 
particularly those missing audiometric 
tests results from September 2005, May 
and December 2006 from the Birmingham VA 
Medical Center (VAMC).  If records are 
unavailable, please have the VAMC so 
indicate. 
	
2.  After completion of the above, the 
AOJ should schedule the veteran for an 
audiological examination to determine the 
nature and extent of his service-
connected left ear hearing loss.  The 
claims file, this remand, and treatment 
records must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  All indicated tests 
or studies deemed necessary should be 
done.  The examiner should obtain the 
veteran's auditory thresholds at 
frequencies of 1000, 2000, 3000, and 4000 
Hertz, as well as speech recognition 
scores based on the Maryland CNC tests.  
Clinical findings for both ears should be 
reported in detail.

3.  After completion of the above, the 
AOJ should readjudicate the veteran's 
initial evaluation claim.  The AOJ must 
document its specific consideration of 
whether "staged rating," pursuant to 
Fenderson, supra, is warranted.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case.  The veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

4.  The AOJ should issue a statement of 
the case as to the issues of initial 
ratings in excess of 10 percent for 
bilateral tinnitus and left ear chronic 
suppurative otitis media.  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claims reviewed by the Board.  The AOJ 
should allow the veteran and his 
representative the requisite time for a 
response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




